OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs.
The Waterfront Commission’s licensing authority is defined not only by express statutory standards which articulate its power to withhold registration of waterfront workers for good cause (see L 1953, ch 882, § 1, art VIII, par 3; art IX, par 4), but by what may be said to have been implicitly delegated from the fair import of its statutorily described purposes (see Matter of Barton Trucking Corp. v O’Connell, 7 NY2d 299, 307). So, in light of the broad discretion accorded the commission as "an expert administrative body to deal with the especially difficult problems of crime and corruption on the waterfront, to promote the interests of port workers and to further port commerce” (Matter of CC Lbr. Co. v Waterfront Comm. of N. Y. Harbor, 31 NY2d 350, 359), it cannot be said that the denial of petitioner’s application for restoration was either illegal or arbitrary and capricious. The petitioner’s concession that he sought the restoration, not to join the work force or work himself but solely to attain eligibility for a union disability pension, bore an obvious relationship to the commission’s ability to balance the supply and demand for waterfront labor (see L 1966, ch 127, § 3). Moreover, "ability to work” may well be a criterion relevant to the commission’s duty to register "all qualiñed longshoremen” (L 1953, ch 882, § 1, art VIII, par 1; italics supplied). In sum, the petitioner has not shown that the commission’s refusal to accept his application for reregistration was " 'based solely upon grounds which as a matter of law may not control [its] discretion’ ” in the matter at hand (Matter of Barton Trucking Corp., supra, p 308, citing Matter of Larkin Co. v Schwab, 242 NY 330, 335; see Matter of Pell v Board of Educ., 34 NY2d 222, 231).
*975Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed, with costs, and the determination of the commission reinstated in a memorandum.